NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-1740-16T3

SEIDMAN & PINCUS, LLC, and
MITCHELL B. SEIDMAN,

           Plaintiffs-Respondents,

v.

RICHARD J. ABRAHAMSEN, and
ABRAHAMSEN LAW FIRM, LLC,

           Defendants/Third-Party
           Plaintiffs-Appellants,

v.

NICHOLAS G. SEKAS,

           Defendant/Third-Party
           Defendant,

and

SEKAS LAW GROUP, LLC, and
SEKAS & ABRAHAMSEN, LLC,

     Defendants/Third-Party
     Defendants-Respondents.
____________________________________
            Argued September 13, 2018 - Decided October 4, 2018

            Before Judges Ostrer and Mayer.

            On appeal from Superior Court of New Jersey, Law
            Division, Passaic County, Docket No. L-2961-14.

            Richard J. Abrahamsen argued the cause for pro se
            appellants.

            Mitchell B. Seidman argued the cause for pro se
            respondents Seidman & Pincus, LLC, and Mitchell B.
            Seidman (Mitchell B. Seidman and Andrew Pincus, on
            the brief).

            Nicholas G. Sekas argued the cause for pro se
            respondents Sekas Law Group, LLC, and Sekas &
            Abrahamsen, LLC.

PER CURIAM

      Defendants/third-party plaintiffs Richard J. Abrahamsen and Abrahamsen

Law Firm, LLC (Abrahamsen defendants) appeal from thirteen separate Law

Division orders issued in connection with this litigation.1 We affirm all of the

orders appealed by the Abrahamsen defendants.


1
   The orders that are the subject of this appeal are as follows: a May 4, 2015
order denying appointment of a custodian and compelling arbitration; a May 12,
2015 order denying disqualification of counsel and indemnification; a
November 6, 2015 order denying a motion to strike co-defendants' answer for
failure to provide discovery; a November 6, 2015 protective order; a January 8,
2016 order quashing subpoenas and granting attorney's fees; a February 5, 2016
order quashing subpoenas and granting attorney's fees; a February 5, 2016 order


                                                                        A-1740-16T3
                                       2
      In August 2014, plaintiffs Seidman & Pincus, LLC (S&P) and Mitchell

Seidman filed a complaint in Passaic County against Sekas Law Group, LLC

and Sekas & Abrahamsen, LLC (Sekas defendants) and the Abrahamsen

defendants, alleging defamation and tortious interference (defamation action).

The law firm of Sekas & Abrahamsen, LLC (S&A), consisting of Nicholas G.

Sekas and Richard J. Abrahamsen, dissolved in December 2013, prior to the

filing of the defamation action. Litigation related to the dissolution of S&A was

filed in Monmouth County (dissolution action) two weeks after plaintiffs filed

their defamation action.2

      The underlying facts are not complex. However, the procedural history is

convoluted based on the sheer number of motions filed by the Abrahamsen




denying a motion to compel discovery; a February 17, 2016 order compelling
payment of counsel fees; a February 26, 2016 order vacating the February 17,
2016 order and awarding counsel fees; a February 26, 2016 order awarding
counsel fees; a December 5, 2016 order denying reconsideration; a December 5,
2016 order compelling reimbursement; and a December 5, 2016 order denying
sanctions.
2
    In the dissolution action, Sekas sought to enforce the terms of S&A's
partnership operating agreement and recover assets taken by Abrahamsen when
he left S&A in December 2013. Sekas claimed Abrahamsen was responsible for
his percentage share of debts and obligations of S&A, and for fees and costs on
S&A cases that Abrahamsen took to his new law firm. Abrahamsen claimed the
partnership's operating agreement required S&A to indemnify him against
plaintiffs' defamation action.
                                                                         A-1740-16T3
                                       3
defendants. The procedural background related to the defamation action is

further muddled due to the Abrahamsen defendants' repeated conflating of the

issues in the defamation action and the dissolution action. Consequently, a more

detailed recitation of the procedural background is required to provide context

for this appeal.

      Plaintiffs filed the defamation action against the Abrahamsen defendants

and Sekas defendants on August 6, 2014, alleging all defendants caused S&P to

lose a long-time client. One month later, the Abrahamsen defendants sent a

notice to plaintiffs demanding withdrawal of the defamation action as frivolous.

In response, plaintiffs requested a copy of a memorandum authored by

Abrahamsen to assess the merits of their claim and determine whether the

memorandum caused the loss of a long-term client. Instead of replying to

plaintiffs' request for a copy of the memorandum, the Abrahamsen defendants

filed a motion to dismiss the complaint. Plaintiffs then filed a cross-motion to

amend the complaint.

      Leave to amend the complaint was granted and, in January 2015, plaintiffs

filed an amended complaint, adding Sekas Law Group, LLC as a defendant and

asserting a new claim based on fraudulent transfer. The Abrahamsen defendants




                                                                        A-1740-16T3
                                       4
filed an answer, cross-claim for indemnification against the Sekas defendants,

and third-party complaint against the Sekas defendants and Nicholas G. Sekas.

      In March 2015, the Abrahamsen defendants moved to consolidate the

defamation action with the dissolution action. The judge denied consolidation.

      In May 2015, the judge dismissed the third-party claims against the Sekas

defendants. The judge also issued an order on May 4, 2015 denying a motion

by the Abrahamsen defendants to appoint a custodian and compel arbitration of

the dispute between the Abrahamsen defendants and the Sekas defendants. A

motion to compel the Sekas defendants to indemnify the Abrahamsen defendants

in the defamation action was denied on May 12, 2015.

      Failing to succeed in their earlier motions, the Abrahamsen defendants

requested discovery from the Sekas defendants.       In the fall of 2015, the

Abrahamsen defendants moved to strike the Sekas defendants' answer for failure

to provide discovery. In response, the Sekas defendants sought a protective

order related to the discovery requests. The judge denied the motion to strike

and granted the motion for a protective order. These orders, dated November 6,

2015, granted attorney's fees to the Sekas defendants. The judge expressly

warned the Abrahamsen defendants that additional sanctions would be imposed




                                                                       A-1740-16T3
                                      5
for their "continued contempt and violation of the intent and spirit of the prior

[o]rders issued by the [c]ourt."

      Notwithstanding the unequivocal warning issued by the judge in the

defamation action, the Abrahamsen defendants served multiple subpoenas on

individuals and companies associated with the Sekas defendants. The Sekas

defendants demanded the Abrahamsen defendants withdraw the subpoenas, but

the Abrahamsen defendants refused. The Sekas defendants then filed a motion

to quash the subpoenas, a motion for a protective order, and sought to hold the

Abrahamsen defendants in contempt of the court's prior orders in the defamation

action.

      On January 8, 2016, the judge quashed certain subpoenas and granted the

request for a protective order in favor of the Sekas defendants. The order also

denied discovery sought by the Abrahamsen defendants; ordered the

Abrahamsen defendants to stop demanding discovery from the Sekas

defendants; barred the Abrahamsen defendants from requesting discovery

without leave of the court; ordered Abrahamsen, individually, to show cause

why he should not be held in contempt; found the Abrahamsen defendants to be

in contempt; and ordered the Abrahamsen defendants to pay attorneys' fees to

the Sekas defendants. One month later, the judge quashed additional subpoenas


                                                                         A-1740-16T3
                                       6
served by the Abrahamsen defendants and reiterated his prior warning regarding

the imposition of sanctions for continued service of improper discovery

demands. On February 17, 2016, the judge awarded counsel fees to the Sekas

defendants in the amount of $6,310. On February 26, 2016, the judge vacated

the February 17, 2016 award of counsel fees and, instead, awarded counsel fees

to the Sekas defendants in the amount of $5,740. The judge also awarded

additional counsel fees to the Sekas defendants in the amount of $11,410.

      The Abrahamsen defendants sought reconsideration of the judge's orders

issued in January and February 2016. Because the Abrahamsen defendants

claimed the judge who issued the January and February 2016 orders had a

conflict based on his law clerk's employment with Sekas as of April 2016, a

different judge heard argument on the motions for reconsideration,

indemnification, and sanctions. These motions were denied by order dated

December 5, 2016.

      The factual history preceding the filing of the defamation action is

relevant to understanding the issues on appeal. In 2003, Mariner's Bank retained

plaintiffs to handle various legal matters, including litigation actions,

bankruptcy matters, and foreclosure proceedings.




                                                                        A-1740-16T3
                                       7
      Around July 2009, Mariner's Bank retained plaintiffs to pursue an action

against Carver Federal Savings Bank (Carver) for default of a loan.3 Around the

same time, Mariner's Bank decided to sell thirteen defaulted loans to Purchase

Partners, LLC (Purchase Partners). Carver asserted counterclaims in the Carver

action against Mariner's Bank before its loan was sold to Purchase Partners.

Because the interests of Mariner's Bank and Purchase Partners were aligned,

plaintiffs discussed whether they could represent both parties in the Carver

action. Plaintiffs asked Mariner's Bank and Purchase Partners to sign a conflict

waiver letter before plaintiffs would undertake dual representation of the parties

in the Carver action. Mariner's Bank and Purchase Partners signed the conflict

waiver letters, and agreed to equally share payment of plaintiffs' legal fees in

the Carver action.

      Purchase Partners fell behind on its payments to plaintiffs for legal

services. Plaintiffs requested payment in return for continued representation of

Purchase Partners in the Carver action. Purchase Partners was unable to pay

plaintiffs' legal fees.   Purchase Partners then sought a more economical

arrangement with another law firm to represent it in the Carver action.


3
  The action, entitled Mariner's Bank v. Carver Federal Savings Bank, was filed
in United States District Court for the Southern District of New York (Carver
action).
                                                                          A-1740-16T3
                                        8
      Thereafter, Purchase Partners retained S&A to represent its interest in the

Carver action. Plaintiffs filed a motion in the Carver action to impose a charging

lien against Purchase Partners for outstanding legal fees and for any recovery

obtained by Purchase Partners in the Carver action. The federal judge handling

the Carver action granted plaintiffs' motion.

      Plaintiffs then filed a motion in federal court to establish the amount of

the charging lien against Purchase Partners. S&A advised Purchase Partners to

oppose the motion, and dispute plaintiffs' outstanding fees based on an alleged

conflict of interest arising from plaintiffs' dual representation of Mariner's Bank

and Purchase Partners. Plaintiffs' motion to establish the amount of the charging

lien was not decided by the federal judge handling the Carver action until early

2014.4

      In August 2013, the parties settled the Carver action.         At that time,

Abrahamsen authored a confidential memorandum to Purchase Partners

regarding the Carver action.    The     memorandum,       entitled   "Memo       on

Mariner[']s Bank and Purchase Partners and the Dual Representation of Seidman

& Pincus," discussed the events that transpired after S&P undertook


4
   On February 5, 2014, the federal judge in the Carver action determined
plaintiffs had no conflict of interest and awarded the fees owed by Purchase
Partners to plaintiffs for legal work related to the Carver action.
                                                                           A-1740-16T3
                                        9
representation of both Mariner's Bank and Purchase Partners in the Carver

action. The memorandum opined that "S&P turned on his client [Purchase

Partners] and was [Mariner's Bank] against [Purchase Partners] on this point

while still counsel of record for both parties."

      Mariner's Bank received a copy of the Abrahamsen memorandum and

stopped paying plaintiffs for legal services in the Carver action and other

matters. After receipt of the Abrahamsen memorandum, Mariner's Bank did not

hire plaintiffs to represent it in any new matters. In early 2014, plaintiffs

requested overdue payment for legal services from Mariner's Bank.                A

representative of Mariner's Bank told plaintiffs the bank was discontinuing

S&P's legal services based on the Abrahamsen memorandum and Abrahamsen's

advice that plaintiffs had a conflict of interest due to S&P's dual representation

of Mariner's Bank and Purchase Partners in the Carver action.

      Believing the bank's decision to discontinue plaintiffs' legal services was

due to the Abrahamsen memorandum, plaintiffs filed the defamation action

seeking damages against defendants. Soon after commencing the defamation

action, plaintiffs sought a copy of the Abrahamsen memorandum. Rather than

provide a copy of the memorandum or explain why the memorandum could not

be produced, the Abrahamsen defendants filed a series of motions for discovery


                                                                          A-1740-16T3
                                       10
and other relief unrelated to plaintiffs' defamation action as described earlier in

this opinion. The defamation action then proceeded for nearly two years.

      On March 28, 2016, plaintiffs served a subpoena on Mariner's Bank,

seeking the Abrahamsen memorandum. Mariner's Bank provided the document

to plaintiffs on April 1, 2016. The Abrahamsen memorandum opined S&P had

a conflict of interest based on the law firm's dual representation of Mariner's

Bank and Purchase Partners in the Carver action.

      Three months after receipt of the Abrahamsen memorandum, plaintiffs

deposed several individuals affiliated with Mariner's Bank. Based        on     the

deposition testimony, plaintiffs determined they would be unable to prove the

Abrahamsen memorandum caused Mariner's Bank to terminate S&P's legal

services. Therefore, on July 28, 2016, plaintiffs elected to discontinue the

defamation action.    Plaintiffs and the Sekas defendants promptly signed a

stipulation dismissing the complaint. However, the Abrahamsen defendants did

not sign the stipulation until January 2017.

      While the defamation action was pending, in or around April 2016, the

judge's law clerk accepted employment with Sekas and his new law firm. The

judge handling the defamation action had not issued any orders in the

defamation action subsequent to February 2016. The Abrahamsen defendants


                                                                           A-1740-16T3
                                       11
did not file a motion for reconsideration and other relief until around March

2016. Due to an alleged conflict based on the judge's law clerk's acceptance of

a position with the Sekas firm, the reconsideration motion and other motions

filed by the Abrahamsen defendants were heard by the presiding judge of the

Civil Division. The presiding judge denied those motions on December 5, 2016.

      The parties filed a stipulation of dismissal in the defamation action on

January 17, 2017, and the Abrahamsen defendants then appealed from thirteen

separate orders issued in the defamation action. On appeal, the Abrahamsen

defendants argue four points. 5 First, they argue plaintiffs' complaint constituted

frivolous litigation because it was without basis in law or in fact, and the judge

erred in failing to impose sanctions against plaintiffs. Second, they argue

entitlement to indemnification and counsel fees from the Sekas defendants

pursuant to S&A's partnership operating agreement related to plaintiffs' claims

in the defamation action. Third, they contend the judge handling the defamation

action improperly denied discovery, quashed subpoenas, granted protective

orders, and awarded counsel fees. Fourth, they claim all orders issued by the


5
  The Notice of Appeal lists the May 4, 2015 order, the February 5, 2016 order
denying a motion to compel discovery; and the December 5, 2017 order denying
reconsideration of prior orders. However, because the issues related to these
orders were not briefed, the issues are deemed waived. Gormley v. Wood-El,
218 N.J. 72, 95 n.8 (2014).
                                                                           A-1740-16T3
                                       12
original judge assigned to the defamation action should be vacated because his

law clerk was subsequently hired by Sekas' new law firm.

      We review the issues raised in this appeal for abuse of discretion. An

abuse of discretion arises when a decision is "made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis." Flagg v. Essex County Prosecutor, 171 N.J. 561, 571

(2002) (quoting Achacoso-Sanchez v. Immigration and Naturalization Serv.,

779 F.2d 1260, 1265 (7th Cir. 1985)).

      Our review of a trial court's imposition of sanctions is similarly reviewed

for abuse of discretion. Masone v. Levine, 382 N.J. Super. 181, 193 (App. Div.

2005). We likewise review a judge's decision to impose discovery sanctions and

award attorney's fees as a discovery sanction under an abuse of discretion

standard. Shore Orthopaedic Grp. v. Equitable Life Assurance Soc'y of U.S.,

397 N.J. Super. 614, 629-30 (App. Div. 2008); Innes v. Carrascosa, 391 N.J.

Super 453, 496 (App. Div. 2007).

      A judge, in his or her discretion, has the inherent authority to sanction a

party for behavior that is vexatious, burdensome, and harassing. See Brundage

v. Estate of Carambio, 195 N.J. 575, 610 (2008) (recognizing the inherent power

of courts to sanction parties as means of enforcing ordinary rules of practice);


                                                                         A-1740-16T3
                                        13
Abtrax Pharm. v. Elkins-Sinn, 139 N.J. 499, 513 (1995) (recognizing the

inherent power to punish for discovery violations); Dziubek v. Schumann, 275

N.J. Super. 428, 439-40 (App. Div. 1994) (reasoning a court's inherent power

may include awarding attorney's fees in the form of a sanction). Although the

power to sanction should be invoked sparingly, the circumstances presented in

this case support the award of attorney's fees as the proper sanction for the

Abrahamsen defendants' vexatious and harassing motion practice in the

defamation action.

      We conclude there is sufficient, credible evidence in the record to support

the judge's award of attorney's fees as a sanction against the Abrahamsen

defendants. The Abrahamsen defendants repeatedly sought discovery and filed

motions relating to the dissolution action in the defamation action. The judge's

orders clearly and unambiguously instructed that issues and discovery requests

related to the dissolution action had to be pursued in the dissolution action. The

judge expressly warned that if the Abrahamsen defendants continued to file such

applications in the defamation action, rather than in the dissolution action, he

would impose sanctions. The Abrahamsen defendants failed to heed the judge's

admonition to cease filing repetitive discovery motions and other motions

unrelated to the defamation action.


                                                                          A-1740-16T3
                                       14
      Because the Abrahamsen defendants disregarded the judge's orders related

to motion practice and discovery in the defamation action, the judge awarded

attorney's fees as a sanction for the Abrahamsen defendants' improper use of the

defamation action to gain discovery in the dissolution action. The judge found

the Abrahamsen defendants were acting in bad faith, contrary to N.J.S.A. 2A:15-

59.1, by attempting to use the defamation action to obtain information relevant

to the dissolution action.

      The judge also imposed further sanctions against the Abrahamsen

defendants in accordance with Rule 1:4-8(c).         When an attorney signs a

pleading, motion, or other paper, the attorney certifies that the "paper is not

being presented for any improper purpose, such as to harass or to cause

unnecessary delay or needless increase in the cost of litigation." R. 1:4-8(a)(1).

      We discern no abuse of discretion in the trial court's decision to sanction

the Abrahamsen defendants by imposing attorney's fees in favor of the Sekas

defendants. The Sekas defendants were forced to oppose a barrage of motions

filed by the Abrahamsen defendants unrelated to the defamation action. The

record does not reflect favorably on the Abrahamsen defendants' litigation

tactics, which lead the judge to impose sanctions in the form of attorney's fees

to deter continued violations of the court's orders regarding discovery and


                                                                          A-1740-16T3
                                       15
motion practice in the defamation action. The filing of continued requests for

discovery by the Abrahamsen defendants, after the judge's issuance of a warning

not to seek such discovery, was contrary to Rule 1:10-3, and the judge did not

abuse his discretion under the circumstances.

        The Abrahamsen defendants also contend the judge should have

sanctioned plaintiffs because the defamation action was frivolous. The frivolous

litigation statute permits a court to award reasonable counsel fees and litigation

costs to a prevailing party in a civil action if the court determines that the

complaint, counterclaim, cross-claim, or defense is frivolous. N.J.S.A. 2A:15-

59.1.

        A claim is considered frivolous when: "no rational argument can be

advanced in its support"; "it is not supported by any credible evidence"; "a

reasonable person could not have expected its success"; or "it is completely

untenable." Belfer v. Merling, 322 N.J. Super. 124, 144 (App. Div. 1999).

"[F]alse allegations of fact [will] not justify [an] award . . . unless they are made

in bad faith, 'for the purpose of harassment, delay or malicious injury.'"

McKeown-Brand v. Trump Castle Hotel & Casino, 132 N.J. 546, 561 (1993)

(quoting N.J.S.A. 2A:15-59.1(b)(1)). An honest attempt to pursue a perceived,




                                                                             A-1740-16T3
                                        16
though ill-founded, claim is not considered to be frivolous. Id. at 563. The

burden of proving bad faith is on the party who seeks fees and costs. Id. at 559.

      Rule 1:4-8 supplements N.J.S.A. 2A:15-59.1, and governs the conduct of

attorneys. A Rule 1:4-8 sanction is "specifically designed to deter the filing or

pursuit of frivolous litigation." LoBiondo v. Schwartz, 199 N.J. 62, 98 (2009).

"For purposes of imposing sanctions under Rule 1:4-8, an assertion is deemed

'frivolous' when 'no rational argument can be advanced in its support, or it is not

supported by any credible evidence, or it is completely untenable.'" United

Hearts, L.L.C. v. Zahabian, 407 N.J. Super. 379, 389 (App. Div. 2009) (quoting

First Atl. Fed. Credit Union v. Perez, 391 N.J. Super. 419, 432 (App. Div.

2007)). "Where a party has [a] reasonable and good faith belief in the merit of

the cause, attorney's fees will not be awarded." Ibid.

      The Abrahamsen defendants sought counsel fees, claiming plaintiffs

"persist[ed] in frivolous litigation" pursuant to N.J.S.A. 2A:15-59.1 and Rule

1:4-8. We reject this argument. When plaintiffs filed the complaint, they knew

their long-term relationship with Mariner's Bank was abruptly terminated after

the bank received the Abrahamsen memorandum. However, plaintiffs also knew

as of the date they filed the defamation action that a federal judge determined

S&P did not have a conflict of interest in the Carver action.


                                                                           A-1740-16T3
                                       17
      In deciding the Abrahamsen defendants' motion for sanctions against

plaintiffs, the judge stated:

             I do think it's a close call. I don't think its mere
             speculation. . . . I think there was some indicia that
             defamation could have occurred. It didn’t. And I agree.
             But – but, you know, [plaintiffs] also ha[d] a problem
             with obtaining a memo which . . . is the smoking gun
             that, in fact, wasn't smoking. But the only way to obtain
             it would have been to file litigation. And, obviously,
             through discovery or subpoena power [plaintiffs have]
             been able to obtain it through that method. He did. And
             then he dropped his complaint.

The judge found plaintiffs never conceded the defamation action was without

merit. Plaintiffs voluntarily dismissed the defamation action after obtaining the

Abrahamsen memorandum (sixteen months after requesting a copy of that

document) and deposing several representatives of Mariner's Bank. Only after

receipt of the Abrahamsen memorandum and completion of depositions in July

2016 did plaintiffs conclude they lacked direct or admissible evidence to prove

their claims in the defamation action.

      Plaintiffs' claims were not frivolous. Based on circumstantial evidence,

plaintiffs believed the Abrahamsen memorandum resulted in the loss of

Mariner's Bank as a client, facts sufficient to establish a claim for defamation

and tortious interference against one or more defendants. Based on the refusal

of the Abrahamsen defendants to provide the Abrahamsen memorandum,

                                                                         A-1740-16T3
                                         18
plaintiffs had a good faith basis as to the merits of their claims, and the complaint

was not frivolous under N.J.S.A. 2A:15-29.1 or Rule 1:4-8.

      We next review the Abrahamsen defendants' argument related to the

judge's denial of indemnification from the Sekas defendants.             The judge

determined the indemnification issue should be resolved in the dissolution

action, not the defamation action.        Rule 4:38-2 "vest[s] [a] determination

whether or not to sever claims to the sound exercise of a trial court's discretion."

Rendine v. Pantzer, 141 N.J. 292, 310 (1995).

      The judge denied the Abrahamsen defendants' motion to consolidate the

defamation action with the dissolution action, finding the matters "do not share

'the same transaction or series of transactions' warranting consolidation under

Rule 4:38-1." The judge then dismissed the Abrahamsen defendants' third-party

complaint against the Sekas defendants seeking indemnification. The judge

noted the Abrahamsen defendants could seek indemnification from S&A in the

dissolution action as that court had "appropriate venue" to decide the issue and

was the forum where the "matter properly belongs." The judge instructed that

the indemnification issue be determined in the dissolution action, and denied the

motion without prejudice to allow the filing of the indemnification claim in the

dissolution action. We discern no abuse of discretion in the judge's decision


                                                                             A-1740-16T3
                                        19
directing the Abrahamsen defendants to pursue their claim for indemnification

in the dissolution action rather than the defamation action.

      We turn to the claim by the Abrahamsen defendants that the judge abused

his discretion in denying various discovery requests in the defamation action.

The Abrahamsen defendants did not appeal from the order dismissing the

defamation action. When a party fails to appeal from the dismissal of an action,

that party is barred from appealing any prior adverse discovery orders. Mac

Auto Imports, Inc. v. Jaguar Cars, 244 N.J. Super. 254, 257 (App. Div. 1990).

"Discovery is provided to prepare for trial. In light of plaintiff's dismissal of its

complaint, there will be no trial. Thus, the discovery issues are moot." Ibid.

As the claims against the Abrahamsen defendants were extinguished by the

execution of a stipulation of dismissal, the Abrahamsen defendants have no

reason to obtain discovery, and their appeal of any discovery orders is moot. 6

      Lastly, we address the argument that the judge's orders should be vacated

based on his law clerk's subsequent employment with Sekas Law Group.

"[A]ppellate courts will decline to consider questions or issues not properly



6
    Because we decline to address the Abrahamsen defendants' appeal of
discovery orders as moot, we similarly decline to address the Abrahamsen
defendants' appeal of the judge's orders related to the issuance of protective
orders and the quashing of subpoenas.
                                                                             A-1740-16T3
                                        20
presented to the trial court when an opportunity for such a presentation is

available unless the questions so raised on appeal go to the jurisdiction of the

trial court or concern matters of great public importance." Nieder v. Royal

Indemnity Ins. Co., 62 N.J. 229, 234 (1973) (internal citation omitted). The

Abrahamsen defendants never raised the issue to the trial court despite the

motion for reconsideration being heard several months after the law clerk began

his employment with Sekas. Because the question does not relate to jurisdiction

or constitute a matter of great public importance, we decline to reach this issue

on appeal. Moreover, the judge who issued most of the orders in the defamation

action did not issue any orders after February 2016. Therefore, there is no

evidence in the record the judge was influenced by his law clerk's acceptance of

a job with Sekas in or around April 2016.

      Affirmed.




                                                                         A-1740-16T3
                                      21